The Supreme Court affirmed the decrees on February 12th, 1883, in the following opinion:
Per Curiam.
These funds were produced by sheriff’s sale on judgments obtained on mortgages. The auditor and Court differ in their conclusions as to the sums due thereon. The evidence-is voluminous, but all trends toward the ascertainment of the one fa.ct. The opinion of the Court appears to be fortified by clear, express, and controlling evidence. Parole and written evidence, as well as the previous affidavit of the main witness-of the appellant, all concur in proving the correctness of the conclusion at which the Court arrived, and justify the decrees.
Decrees affirmed and appeals dismissed at the cost of the appellant in each case.